DETAILED ACTION
	The communications received 01/24/2022 have been filed and considered by the Examiner. Claims 1-2, 5, 165, 168, and 184-198 are pending. Claim 1 is amended. 

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 168, 184-190, and 198 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0192741) hereinafter MARK (already of record) in view of Lewis et al (WO 2016/164562) hereinafter LEWIS (already of record) supplied by the Applicant in the IDS filed 12/01/2020 as US 2018/0133670, Antonelli et al (US 9,491,987) hereinafter ANT cited by the Applicant in the IDS filed 12/01/2020 (already of record), and Nozawa et al (US 2008/0132597) hereinafter NOZAWA (already of record).

As for claim 1, MARK teaches a method for printing an article (by reinforcing a footwear insole via additive manufacturing) [0005; 0066] by depositing a substance onto a substrate which is a textile [0162-0163] that can use two printing nozzles, one of which uses material that cures [0034].
MARK does not teach flowing a first fluid through a first inlet into a microfluidic printing nozzle; flowing a second fluid through a second inlet into the microfluidic printing print head; flowing at least one additional fluid through at least one additional inlet into the microfluidic printing print head; actively mixing the first fluid, the second fluid, and the at least one additional fluid in the microfluidic printing print head to form a mixture.
LEWIS teaches a microfluidic head [Fig. 1; 0010] with an impeller where a first fluid (ink) is flowed through a first inlet [Fig. 1 #112 and 114; 0034] and a second fluid (ink) is flowed through a second inlet [Fig. 1 #112 and 114; 0034] into a microfluidic head (the mixing chamber) [Fig. 1#120; 0032; 0034]. The impeller is used to actively mix the inks [0035-37]. LEWIS teaches that the microfluidic head and its use allow for the use of a wide variety (Newtonian and non-Newtonian) of inks over a wide range of operating condition [0030]. LEWIS additionally teaches the changing of a ratio of fluids (such as inks) to achieve a single integrated material having a gradient in one or more properties (such as color) [0018; 0087].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced the nozzle of MARK with the one of LEWIS to use a wide variety of inks over a wide range of operating conditions. 


MARK teaches the use of additional colors [0165] but MARK/LEWIS do not teach an additional liquid/inlet. 
	ANT teaches the production of a shoe piece using additive manufacturing (direct printing that can result in multiple layers) [col. 2 l. 48-68 – col. 3 l. 1-14; col. 6 l. 55-58] and specifies that one manner of introducing different colors into a layer is by utilizing several ink cartridges [col. 3 l. 27-34]. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added additional color ink sources and inlets (as the Examiner understands the ink cartridges would be connected in the manner that the sources of LEWIS are connected to the mixing chamber) as taught by ANT to the mixing chamber of MARK/LEWIS in order to allow for printing colors as MARK suggests. 

MARK/LEWIS/ANT do not teach the use of isocyanate. 
NOZAWA teaches an isocyanate compound that is a polymer which cures under UV in additive manufacturing systems [0002-0003; 0017; 0113] this compound and its composition is particularly useful as it can be cured at a high curing speed [0118]. 



As for claim 2, MARK/LEWIS/ANT/NOZAWA teach claim 1 and it is understood that the first fluid would contain isocyanate functional groups [see claim 1].

As for claim 5, MARK/LEWIS/ANT/NOZAWA teach claim 1 and NOZAWA further teaches that the isocyanate compound in its composition can also include reactive monomers with amine groups (dihydroxyamine) [0196-0197] in order to produce a polymerizing reaction. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the reactive monomers in order to produce a polymerizing reaction and thereby cure.

As for claim 168, MARK/LEWIS/ANT/NOZAWA teach claim 1 and NOZAWA further teaches that the isocyanate molecules can have a functional group curable by means other than UV exposure (as the functional group also readily includes heat-curable functional groups) along with functional groups curable by UV [0002].



As for claim 185, MARK/LEWIS/ANT/NOZAWA teach claim 1 and MARK further teaches wherein the textile is a component of an article of apparel (footwear) [Fig. 5C; 0151].

As for claim 186, MARK/LEWIS/ANT/NOZAWA teach claim 1 and LEWIS further teaches a subsequent step of inkjetting a layer (the Examiner understands that depositing ‘layer by layer’ would mean that another layer would be produced subsequent an already formed layer) [0070] while MARK further teaches multiple deposited layers [0152]. Therefore, this would yield a subsequent step of inkjetting a layer on top of an already deposited layer that was deposited on the substrate.

As for claim 187 MARK/LEWIS/ANT/NOZAWA teach claim 186 and MARK further teaches that depositing an additional layer (any one of the deposition layers) of polymeric material onto at least a portion of the inkjetted layer by means of a spray process (spraying) [0163]. LEWIS further teaches extrusion as well [0070].

As for claim 188, MARK/ LEWIS/ANT/NOZAWA teach claim 1 and MARK further teaches comprising moving the print head with respect to the substrate along at least 1 axis using a robotic gantry while depositing material onto the substrate (as the print heads would be mounted on an X and Y linear guide which moves them along the X and Y axis in unison) [0045].

As for claim 189, MARK/ LEWIS/ANT/NOZAWA teach claim 1 and MARK further teaches moving the print head along a first axis substantially perpendicular to the substrate's surface in order to vary the distance of the print head from the substrate surface (in an X axis), while also moving the print head with respect to the surface along any second axis perpendicular to the first axis (as the print heads would be mounted on an X and Y linear guide which moves them along the X and Y axis in unison) [0045].

As for claim 190, MARK/LEWIS/ANT/NOZAWA teach claim 1 and MARK further teaches comprising depositing multiple layers of material (multiple deposition layers) to create a three-dimensional structure [0152].

As for claim 198, MARK/LEWIS/ANT/NOZAWA teach claim 1 and LEWIS further teaches that the active mixing with an impeller of the first, second, and additional fluid is controlled by controlling the rotation of the impeller using a controller [0036].


Claims 165, 191, and 197 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0192741) hereinafter MARK (already of record) in view Lewis et al (WO 2016/164562) hereinafter LEWIS (already of record) supplied by the Applicant in the IDS filed 12/01/2020 as US 2018/0133670, Antonelli et al (US 9,491,987) hereinafter ANT cited by the Applicant in the IDS filed 12/01/2020 (already of record), and Nozawa et al (US 2008/0132597) hereinafter NOZAWA (already of record) as applied to claim 1 and further in view of Fan et al (US 2014/0027952) hereinafter FAN (already of record).

	As for claim 165, MARK/LEWIS/ANT/NOZAWA teach claim 1, but do not teach any connection to a gas.
FAN teaches a method of using a microfluidic inkjet printing nozzle (as it could jet out ink) [0016-0017] which comprises flowing a first fluid (Liquid 1) through a first inlet (first channel) [Fig. 3 #22; 0018] into a microfluidic printing print head [Fig. 3]; flowing a second fluid (Liquid 2) through a second inlet (first port) [Fig. 3 #23; 0018] into the microfluidic printing print head [Fig. 3]; flowing at least one additional fluid (sheath liquid) through at least one additional inlet (second port) [Fig. 3 #25; 0018] into the microfluidic printing print head; actively mixing the first fluid, the second fluid, and the at least one additional fluid in the microfluidic printing print head to form a mixture (as they enter the same area therefore mix, pressure is applied i.e. is propelled therefore the mixing is active) [0007; 0018]. 
FAN further teaches wherein an outlet of the printing print head is configured to intersect with an outlet fluidly connected to a compressed gas source (as the outlets of the pressure source of FAN in its nozzle are fluidly connected to the liquids which in their fluid paths intersect with the outlet of the print heat) [0016]. As the pressure source is a pneumatic one, it is well understood that it would be composed of a compressed gas source. The print head and method of its use of FAN are particularly useful as it prevents clogging and promotes stable deposition [0007] while allowing for unique deposited properties (by adding in the additional capability of inflight reactions and property adjustments which is also understood to 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the gas compression dispensing mechanism and the sheath liquid handling elements of FAN to the print head of MARK/LEWIS/ANT/NOZAWA in order to prevent clogging and promoting stable deposition while allowing for unique deposited properties. 


As for claim 191, MARK/LEWIS/ANT/NOZAWA teach claim 1 and in MARK/LEWIS/ANT/NOZAWA/FAN as applied to claim 165, FAN further teaches atomizing the material into droplets prior to deposition onto the substrate (by vaporizing the sheath liquid) [0025].

	As for claim 197, MARK/LEWIS/ANT/NOZAWA teach claim 1 and in MARK/LEWIS/ANT/NOZAWA/FAN as applied to claim 165, FAN further teaches wherein at least 1 of the fluids (the sheath liquid) gains viscosity dependent on the evaporation of a volatile component [0022; 0025] and further teaches that viscoelastic inks which can be used will increase in viscosity in response to the application of a temperature gradient [0023]. Therefore, the viscosity being greater than 10,000 cP as measured by a cone plate rheometer at a shear rate of 1/s would have been a prima facie optimization [see e.g. MPEP 2144.05(II)] between the evaporation of the volatile component and the resultant viscosity of the sheath liquid [0022] or . 


Claim 192 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0192741) hereinafter MARK (already of record) in view Lewis et al (WO 2016/164562) hereinafter LEWIS (already of record) supplied by the Applicant in the IDS filed 12/01/2020 as US 2018/0133670, Antonelli et al (US 9,491,987) hereinafter ANT cited by the Applicant in the IDS filed 12/01/2020 (already of record), and Nozawa et al (US 2008/0132597) hereinafter NOZAWA (already of record) as applied to claim 1, and further in view of Matsumoto et al (US 2006/0035034) hereinafter ‘034 (already of record).

As for claim 192 MARK/LEWIS/ANT/NOZAWA teach claim 1 and FAN further teaches the use of curable compositions but the combination does not teach wherein the average molecular weight of two of the fluids differ by at least 50%.
	‘034 teaches a method of additive manufacturing using inkjet printing wherein to generate a curable composition a curable diluent and a curable resin are combined [0023]. The resin typically has an average molecular weight above 500 Daltons while the diluent has an average molecular weight of less than 300 Daltons [0064]. This would mean that the two liquids would have an average difference in molecular weight of |500-300|/300 * 100 = 67% or greater (as the resin would increase in molecular weight) which falls within the claimed range of 50% or greater. ‘034 is of particular use to the combination of MARK/LEWIS/ANT/NOZAWA as the 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have replaced one of the liquids of MARK/LEWIS/ANT/NOZAWA with the resin of ‘034 and the other liquid of MARK/LEWIS/ANT/NOZAWA with the diluent of ‘034 in order to produce stable jetting conditions.  

Claims 193-195 are rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0192741) hereinafter MARK (already of record) in view Lewis et al (WO 2016/164562) hereinafter LEWIS (already of record) supplied by the Applicant in the IDS filed 12/01/2020 as US 2018/0133670, Antonelli et al (US 9,491,987) hereinafter ANT cited by the Applicant in the IDS filed 12/01/2020 (already of record), and Nozawa et al (US 2008/0132597) hereinafter NOZAWA (already of record) as applied to claim 1, and further in view of Gunther (US 2018/0369910) hereinafter GUNTHER (already of record). Support for the earliest priority date of Gunther has been found in the German patent application DE 102015016464 A1. The translation and the original application are included in the references cited.

As for claim 193 MARK/LEWIS/ANT/NOZAWA teach claim 1, and MARK further teaches the method of sintering using one of the two printing nozzles to deposit fill material [0034] but the combination does not teach cooling a print head to a temperature less than that of the substrate. 

It would have been obvious for one of ordinary skill in the art to have added an absorber to the print head supplied by LEIWS in the combination of MARK/LEWIS/ANT/NOZAWA and to employ the sintering method of GUNTHER (which would include the temperature differences) as GUNTHER teaches that 3D printing on the basis of pulverulent materials and introduction of liquid binders is the quickest method among the layer construction techniques [GUNTHER: 0006; 0008]. It then would have been obvious to have added the print head cooling method of GUNTHER to the print head of LEWIS in the combination of MARK/LEWIS/ANT/NOZAWA in order to maintain rheological properties of the absorber. As MARK additionally teaches sintering as an acceptable method to produce a shoe article [MARK: 0034] and as GUNTHER teaches the control of temperature to maintain specific rheological properties [0136] one of ordinary skill in the art would have expected success.  

	As for claim 194, MARK/LEWIS/ANT/NOZAWA teach claim 1 but do not teach heating the substrate above a certain temperature. In the combination of MARK/LEWIS/ANT/NOZAWA/GUNTHER as taught in the rejection of claim 193 above, GUNTHER 

As for claim 195, MARK/LEWIS/ANT/NOZAWA teach claim 1 but do not teach that the temperature difference between the print head and the substrate is by at least 10 degrees. In the combination of MARK/LEWIS/ANT/NOZAWA/GUNTHER as taught in the rejection of claim 193 above, GUNTHER further teaches wherein the temperature of the print head differs from the temperature of the substrate by at least 10 degrees Celsius (As the print head is at 140 degrees Celsius while the article is at 185 degrees Celsius which gives a difference of 35 degrees Celsius which falls within the claimed range) [Fig. 9b; 0152].

Claim 196 is rejected under 35 U.S.C. 103 as being unpatentable over Mark (US 2016/0192741) hereinafter MARK (already of record) in view Lewis et al (WO 2016/164562) hereinafter LEWIS (already of record) supplied by the Applicant in the IDS filed 12/01/2020 as US 2018/0133670, Antonelli et al (US 9,491,987) hereinafter ANT cited by the Applicant in the IDS filed 12/01/2020 (already of record), and Nozawa et al (US 2008/0132597) hereinafter NOZAWA (already of record) as applied to claim 1, and further in view of Waatti (US 2016/0219982) hereinafter WAATTI (already of record).

As for claim 196, MARK/LEWIS/ANT/NOZAWA teach claim 1, but does not teach a penetration depth into the textile. 

A prima facie case of obviousness is established when a claimed narrow range is within a broad prior art range or partially overlaps or touches the broad range. Harris, 409 F.3d at 1341; Peterson, 315 F.3d at 1329-30	
Therefore, it would have been obvious to have used the method of WAATTI to attach fasteners that will not tear or break away to the uppers in the combination of MARK/LEWIS/ANT/NOZAWA. As the article produced by MARK/LEWIS/ANT/NOZAWA is a shoe, one of ordinary skill in the art would readily see the advantage of having a shoe with sturdy fasteners.


Response to Arguments
	Due to the cancellation of claim 183 the corresponding rejection under 35 U.S.C. 112(b) has been removed.
	The correction of claim 193 has removed the corresponding objection. 
	Applicant argues on pg. 5-6 of the remarks filed 01/24/2022 that the prior art fails to teach the production of a gradient property in a single integrated printed object by adjusting flow ratios. However, LEWIS teaches that flow ratios can be adjusted to produce a color gradient in the object [0018; 0087].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./Examiner, Art Unit 1748